779 So.2d 624 (2001)
Julio BALLESTER, Appellant,
v.
STATE of Florida, Appellee.
No. 2D99-4333.
District Court of Appeal of Florida, Second District.
March 2, 2001.
James Marion Moorman, Public Defender, and Anthony C. Musto, Assistant Public Defender, Bartow, for Appellant.
Robert A. Butterworth, Attorney General, Tallahassee, and Jenny S. Sieg, Assistant Attorney General, Tampa, for Appellee.
GREEN, Judge.
We affirm Julio Ballester's judgment and sentence which resulted from the revocation of his probation.
The trial court's written order recites that revocation was based on the violation of condition seven, proscribing the use of narcotics, and condition five, a new law violation, to wit: petit theft. However, the court's oral pronouncement referenced only condition seven.
This matter was not addressed to the trial judge. Because this error is nonprejudicial to Ballester, we find it is not fundamental error. See Maddox v. State, 760 So.2d 89 (Fla.2000); Thomas v. State, 763 So.2d 316 (Fla.2000); Jelks v. State, 770 So.2d 183 (Fla. 2d DCA 2000). The error has therefore been waived.
Affirmed.
PARKER, A.C.J., and ALTENBERND, J., concur.